Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to RCE filed on 01/25/22.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.

Oath/Declaration

The oath/declaration filed on July 30th, 2020 is acceptable. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Pub. 2013/0024019).

As to claims 1, 9 and 17 the prior art teach a method for developing a semiconductor manufacturing process recipe, comprising: 

selecting one or more device outcomes (see fig 1 paragraph 0019-0024); 

querying a hybrid model to obtain a process recipe recommendation suitable for obtaining the device outcomes, wherein the hybrid process model comprises: a statistical model; and a physical model (see fig 1-4 paragraph 0029-0034);  



and applying the validated process recipe to a wafer, wherein applying the validated process recipe to the wafer comprises applying the oxidation process to the wafer (see fig 1-5 paragraph 0035-0042 and background).

As to claim 2 the prior art teach wherein executing the DoE comprises: measuring the DoE wafer results with a metrology tool (see fig 1-4 paragraph 0031-0035); and determining from the DoE wafer results if the desired device outcomes are achieved (see fig 1, fig 4-6 paragraph 0038-0043).

As to claim 3 and 10 the prior art teach wherein the semiconductor manufacturing process is a radical oxidation process (see fig 1, fig 4-5 paragraph 0041-0044).

As to claims 4 and 11 the prior art teaches wherein the process recipe comprises one or more of a pressure, a temperature, a flow rate, and a soak time (see fig 4-6 paragraph 0045-0047).

As to claims 5, 12 and 20 the prior art teaches wherein the device outcomes comprise one or more of a thickness, a thickness uniformity, a profile, and a hydrogen percentage (see fig 4-6 paragraph 0039-0043).

As to claims 6 and 13 the prior art teaches wherein the physical model is generated from a simulation of physical and chemical interactions within a processing tool across a plurality of different processing parameters (see fig 3-6 paragraph 0032-0036 and summary). 

As to claims 7 and 14 the prior art teaches wherein the statistical model is generated from a physical DoE and interpolation of data from the physical DoE (see fig 3-6 paragraph 0040-0043).

As to claims 8 and 15 the prior art teaches wherein the hybrid model is a multi-dimensional process space (see fig 1-4 paragraph 0025-0030).

As to claim 16 the prior art teaches wherein the limited DoE comprises 20 or fewer wafers (see fig 1-5 paragraph 0030-0036 and background).

As to claim 18 the prior art teach further comprising: 

executing the recipe on a plurality of first wafers (see fig 1-3 paragraph 0023-0026);   



obtaining process data from the processing tool relating to the execution of the recipe on the plurality of first wafers (see fig 4-6 paragraph 0032-0036); 

and providing the wafer data and the process data from the processing of the plurality of first wafers to the hybrid model to generate an updated hybrid model (see fig 1-6 paragraph 0037-0044 and summary).

As to claim 19 the prior art teach wherein the wafer data comprises metrology data (see fig 4-6 paragraph 0048-0051).

 








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851